DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laroia et al (2009/0016261).
Regarding claims 1 and 15, Laroia discloses a method and a communication device including a base station (see BSs in figure 9), the communication device comprising: a control section configured to determine whether an existing standard-compliant terminal (a communication device supporting peer to peer communications in figure 11) is connected to the base station in a usage frequency band that is a frequency band to be used by the base station on a basis of existing standard-compliant terminal connection information that indicates whether the existing standard-compliant terminal is connected to the base station in a predetermined frequency band and that is received from another base station (see P-P1/P-P 2, P-P 3/P-P 4 and their corresponding frequencies f1, f2, and f3 in Table 106 in Figure 1 and the communication between the base stations and other network elements in paragraph 0053).
Regarding claim 2, Laroia discloses wherein the control section determines the usage frequency band and determines whether the existing standard-compliant terminal is connected to the base station in the usage frequency band on a basis of band identification information that identifies the predetermined frequency band and that is received from the other base station and the existing standard-compliant terminal connection information (see P-P 1/P-P 2 pick (f1 or f3) and P-P 3/P-P 4 pick (f1 or f2) in Table 106 in figure 1).
Regarding claim 3, Laroia discloses wherein the control section controls a first operation including an operation in which the existing standard-compliant terminal is not present, using the usage frequency band on a basis of a result of determination (see MN1, MN2, MN3, and MN4 with frequencies f2, f1, f1, and f3, respectively in Figure 1, P-P terminals are not present).
Regarding claim 4, Laroia discloses wherein the control section controls, in a case of determining a frequency band that is not used by the other base station as the usage frequency band, the first operation using the determined usage frequency band (see figure 1 where f1 of base station 108 is not used by base stations 110 and 112).
Regarding claim 5, Laroia discloses wherein the control section controls, in a case of determining a frequency band that is either not used by the other base station or used by the other base station in the first operation as the usage frequency band, the first operation using the determined usage frequency band (see frequency bands for MN1 to MN4 in figure 1).
Regarding claim 6, Laroia discloses wherein the control section controls a second operation including an operation in which the existing standard-compliant terminal is present, using the usage frequency band on a basis of a result of determination (see frequency bands for MN1 to MN4 and P-P1 to P-P4 in figure 1).
Regarding claim 7, Laroia discloses wherein the control section controls, in a case of determining a frequency band that is either not used by the other base station or used by the other base station in the second operation as the usage frequency band, the second operation using the determined usage frequency band (see Table 106 in figure 1 where f1 to f3 can be picked).
Regarding claim 8, Laroia discloses wherein the control section controls, in a case of determining a frequency band that is either used by the other base station in the first operation or used by the other base station in the second operation as the usage frequency band, the second operation using the determined usage frequency band (see Table 106 in figure 1 where f1 to f3 can be picked).
Regarding claim 9, Laroia discloses wherein the control section repeats selection of frequency bands to be used as the usage frequency band until a necessary bandwidth for the usage frequency band is attained, and sequentially adds the selected frequency bands to the usage frequency band (see a peer to peer communications band selection in paragraph 0006 and figure 3).
Regarding claim 10, Laroia discloses wherein the control section preferentially selects a frequency band close to a selected frequency band at a time of selecting the frequency bands to be used as the usage frequency band (see selection of frequency band in paragraph 0033).
Regarding claim 11, Laroia discloses wherein the band identification information and the existing standard-compliant terminal connection information are included in a beacon frame that is broadcast transmitted from the other base station (see beacon signals for a peer to peer wireless terminal band selection in paragraphs 0039).
Regarding claim 12, Laroia discloses wherein one or a plurality of pairs of the band identification information and the existing standard-compliant terminal connection information are stored in the beacon frame (see beacon signals for a peer to peer wireless terminal band selection in paragraph 0039 and pairs of bands in figure 3).
Regarding claim 13, Laroia discloses wherein the predetermined frequency band is included in a newly allocated frequency band in a wireless communication system (see band allocation in paragraph 0176).
Regarding claim 14, Laroia discloses wherein the control section exercises control in such a manner that the band identification information and the existing standard-compliant terminal connection information associated with the base station are transmitted to the other base station (see base station communication in paragraphs 0054-0055).
Regarding claims 16-20, claims 16-20 claim a method and a terminal that is located at the other end of the communication with the base station claimed in claims 1-2, 11-12 and 15. Claims 16-20 are, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472